186 F.2d 537
88 U.S.App.D.C. 128
PETERSON et al.v.DAVIS.
No. 10545.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 7, 1950.Decided Dec. 28, 1950.

Mr. Otho D. Branson, Washington, D.C., with whom Mr. George E. C. Hayes, Washington, D.C., was on the brief, for appellants.
Messrs. Frederick Bernays Wiener and Richard L. Love, Washington, D.C., for appellee.
Before EDGERTON, PROCTOR and BAZELON, Circuit Judges.
PROCTOR, Circuit Judge.


1
Appellee sued to recover title to her home and overpayment of monies made on the purchase price.  The court's findings sustained allegations of misrepresentation and deceit by appellant George W. Peterson inducing appellee, without a true understanding of her acts, to transfer the property and make overpayments by reason of her trust and confidence in him.  The court also found that appellee acted with diligence in bringing suit upon the discovery of the actual facts and was not guilty of laches.  Accordingly judgment was entered for reconveyance of the property and for the ascertained amount of the overpayments.  The findings are attacked as contrary to the evidence and law.


2
In our opinion there is substantial evidence to support the findings of fact.  We cannot say they are clearly erroneous.  Fed. Rules Civ. Proc. rule 52(a), 28 U.S.C.A.  It necessarilly follows upon fundamental legal principles that the judgment was properly entered.


3
Affirmed.